Powell, J.
The two defendants were charged with hog-stealing. It seems that the prosecutrix lost a hog, and that a hog answering to this description had broken into the corn-field on the place where the two defendants were employed in some capacity — as tenants or laborers. The evidence disclosed that after the two defendants had been running this trespassing hog for a while in the presence of several witnesses, one of them shot it. He denied the shooting, claiming that he had only helped run the hog, but the evidence pretty well established that he shot it. There is no proof that after the hog was killed either of the defendants attempted to carrv it away or to convert it to his own use. All the evidence tends to show that they were trying to get the hog out of the field, and probably shot it out of that anger which the exercise of running a hog out of a field usually generates. If the defendants had been convicted of the malicious shooting of a hog, we probably would not be authorized to interfere, but we do not think that the essential elements of a larceny are shown. Cf. Paulk v. State, 2 Ga. App. 660 (58 S. E. 1108).

Judgment reversed.